PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,184,121
Issue Date: November 23, 2021
Application No. 16/547,047
Filing or 371(c) Date: August 21, 2019
Attorney Docket No. 106693.000717:

:
:
:	DECISION ON PETITION
:
:
:


 This is a decision in response to the petition for acceptance of a fee deficiency submission under 
 37 CFR 1.29(k), filed August 10, 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

Your fee deficiency submission is hereby ACCEPTED.

In accordance with the 37 CFR 1.29(k) request, status as a Micro Entity has been removed.  Accordingly, all future fees paid in this patent must be paid at the undiscounted entity rate.

Inquiries related to this communication should be directed to the undersigned at (571) 272-1058. 



/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions